DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 03, 2021 has been entered.
Response to Amendment
In light of Applicant's submission filed June 03, 2021, the Examiner has updated the  35 USC § 112 rejection.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 	The applicant’s specification silent to the applicant’s claims of developer code controlling a schema of one or more components, developer code controls structural elements to be displayed while permitting content that is displayed to be controlled by a layout engine, adding each of the one or more components, via the visual editing interface, to one or more zones of the layout consistent with the type of component set forth in the developer code. There does not appear to be any language in the applicant’s specification that suggest or teaches . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically 1 and 13 the Examiner was unable to find support in the applicant’s specification regarding the limitation that states, “ the visual editing interface accepts input from the business user to compose a layout comprising one or more components without editing of the developer code.”  The applicant’s specification is silent to editing of developer code, nor does it say that the developer code is not edited. For the purposes of examination, it is known that a software application’s code is not altered while a user is in the act of using said software application. Thus, while the art does not explicitly state that the code is not edited, it is understood that executed code cannot be altered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simeonov et al. (US 2015/0220492) in view of Sharma et al. (US 9, 244, 917)
 	Claim 1 and 13: Simeonov discloses a computer-implemented system for generating digital content comprising:
 	(a) a computer; [0026] 	(b)developer code executing on the computer,( [0029], discloses executable code)wherein:
 	(c) the layout engine executing on the computer,([0045], layout engine) wherein:
 	 	 the layout engine exposes a visual editing interface to a business user;( see for example [0045], discloses GUI and layout engine.)
 	 	(2)    the visual editing interface accepts input from the business user to compose a layout comprising one or more components without editing of the developer code; (see for example [0052 and 0053], the element may be replaced with another element some portion of the time, removed altogether, or modified (by altering the data structures related to presentation, for example).
 		(3)    marketing content is associated with one or more of the one or
more components; ([0008], ("inserted content" or "display items") into existing electronic 
content ("native content") such as websites, WAP-enabled domains, mobile or 
traditional GUI applications.  The display items may take almost any form, 
including, but not limited to advertisements targeting the user)
[0079], user submitted content stored into a database) 	(5)    each of the one or more components are added, via the visual editing interface, to one or more zones of the layout, consistent with the type of component set forth in developer code; (see for example [0011, and 45] discloses an interface/GUI used for  content insertion in display slots (e.g. zones)
 	 (7)    the one or more components define structural entities that control what marketing content to render; ([0008, 0011, 0013, 0032, 0033], specifically [0032], discloses client device 110 that receives, displays and request digital information to a user.  The content displayed on the device may be organized according to various structures, including, for example using an object-based hierarchical structure such as a document object model (DOM) that allows the objects to be addressed and manipulated using various programming methods and application programming interfaces (APIs))
(8)    the layout and the one or more zones control a conceptual design for rendering the marketing content; [0008, 0010, 0036, 0050] 
 		(9)    the layout engine receives a request, from a client application; (see for example [0015, 0045] content display attributes are based on user preferences and/or user attributes of the user operating the client device.  The user attributes may be incorporated into a request for the display items to be received at the client, thereby contributing to the selection of the display items incorporated into the display slots.)
 		(10)    multiple different client applications execute in multiple
different hosting environments;[0178] and
[0030, 0063,0101, 0178, 0183] 	While Simeonov discloses a system or method the layout engine exposes a visual editing interface to a user, Simeonov does not disclose that the user is a business user.
 	However, the Examiner asserts that the data identifying the user as distinguishing the user is a business user is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of user) which does not explicitly alter or impact the steps of the system or method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have a business user be included as the user information of Simeonov because the type of user does not functionally alter or relate to the steps of the system or method and merely labeling the information(e.g. the user) differently from that in the prior art does not patentably distinguish the claimed invention.
NOTE: this also applies to any dependent claims that references a “business user”  	Simeonov does not explicitly 1) the developer code defines one or more zones, the one more zones define a structure of a layout, and the developer code restricts a type of component that can be added to one or more of the one or more zones;  (2) the developer code controls a schema of one or more components: (3) the developer code controls structural elements to be displayed while permitting content that is displayed to be controlled by a layout engine; (Col 3 lines 37 – 45, discloses that image modules (e.g. zone) have a first type BIG and a second type SMALL, that restricts the type of images (e.g. components) that can be used )(2) the developer code controls a schema of one or more components; (see for example (Col 3 lines 50-62, discloses a template that has a layout that controls what modules can be used)  (3) the developer code controls structural elements to be displayed while permitting content that is displayed to be controlled by a layout engine; (Col. 14 lines 30-35, discloses After the number of layouts have been determined, in process 800, image modules may be assigned to those layouts, as described, e.g., with respect to FIG. 7. FIG. 15 is a flowchart showing an example process 1500 for assigning (703) image modules to layouts.)	 	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention to have modified the method and system of Simeonov to have the developer code defines one or more zones, the one more zones define a structure of a layout, and the developer code restricts a type of component that can be added to one or more of the one or more zones;  (2) the developer code controls a schema of one or more components: (3) the developer code controls structural elements to be displayed while permitting content that is displayed to be controlled by a layout engine, in order to properly give a user assess to tools enabling the user to create based on needs of the user.
 	Claim 2, 14: Simeonov and Sharma discloses the computer-implemented system of claim 1, further comprising:
[0039] Simeonov

 	Claim 3, 15: Simeonov and Sharma discloses the computer-implemented system of claim 1, further comprising: one or more variances that are added, by the business user, to each of the one or more components, wherein each of the one or more variances comprises one or more personalization rules that trigger different marketing content to be associated with the one or more components. [0068] Simeonov

 	Claim 4,16:  Simeonov and Sharma discloses the computer-implemented system of claim 3, wherein the one or more variances control:  the marketing content that is associated with each of the one or more components; a type of each of the one or more components; and  non-marketing metadata associated with each of the one or more components.[0091] Simeonov

 	Claim 5,17: Simeonov and Sharma discloses the computer-implemented system of claim 3, wherein the layout engine: measures an effectiveness of the one or more variances based on a set of  measurement criteria; and selects, based on the set of measurement criteria, an optimal variance from the one or more variances, to associate with one of the one or more components.[0048] Simeonov

[0032-0034] Simeonov

 	Claim 7,19:  Simeonov and Sharma discloses the computer-implemented system of claim 1, wherein in response to the layout engine receiving the request, the layout engine: performs a lookup of the layout in a layout database; assembles the one or more components added to the one or more zones in the layout; and produces machine readable output that can be interpreted by the client application that performs the rendering of the layout in the technology specific to the hosting environment where the client application is executing. [0032, 0038] Simeonov

 	Claim 8,20: Simeonov and Sharma discloses the computer-implemented system of claim 1, wherein: the request identifies the consumer; in response to receiving the request, the layout engine establishes a special context based on information in a consumer behavior database, wherein the information relates to the consumer; and the special context executes a composition of the layout that personalizes the one or more components to the consumer based on the information in the consumer behavior database. [0068, 0091] Simeonov

 	Claim 9,21: Simeonov and Sharma discloses the computer-implemented system of claim 1, wherein: the request does not specifically identify the consumer; in response to receiving the request, the layout engine establishes a special context based on information in a consumer behavior database, wherein the information relates to implicit attributes in the request; and  the special context executes a composition of the layout that personalizes the one or more [0091] Simeonov
 	Claim 10,22: Simeonov and Sharma discloses the computer-implemented system of claim 1, wherein: upon receiving the request, the layout engine records the request and metadata in a consumer behavior database; and  the layout engine uses the consumer behavior database to personalize responses to subsequent requests. [0010, 0029, 0068, 0091] Simeonov

 	Claim 11,23. Simeonov and Sharma discloses the computer-implemented system of claim 1, wherein the layout engine:
 	determines that a security context has been established for the request;
 	impersonates the request as a given identity based on the security context; and
delivers only parts of the layout that the given identity has read access to. [0041, 0098]

 	Claim 12,24: Simeonov and Sharma discloses the computer-implemented system of claim 1, wherein:
 	the one or more components comprise personalized components and non-personalized components; [0068] the layout engine replaces the personalized components with placeholder components in the layout; the layout engine delivers, to the client application, the layout with the non-personalized components and the placeholder components ;the placeholder components are persisted for expedited delivery to the client application compared to delivery of the personalized components; and the layout engine delivers the personalized components asynchronously for [0010,0029, 0068, 0091] Simeonov
Response to Arguments
Applicant's arguments filed June 03, 2021 have been fully considered but they are not persuasive.  The applicant argues that the Examiner has not equated any description in the reference of Simeonov to the developer code. The Examiner respectfully disagrees, foremost it is widely known/inherent that that software applications use developer code to create software applications, so it is impossible that Simeonov can disclose a layout engine, websites, software applications, interfaces, etc without using developer code to create it. Throughout the reference for example at [0030] discloses Java(developer code) and/or native processor executable code. At [0038] HTML code is disclosed. Furthermore the claiming of developer code and layout engine is not a patentably distinct feature, the prior art need only perform the same function of the limitations.  	The applicant further argues in regards to the limitation, “…restricting a type of component that can be added to the zone..” this argument is moot due to the updated rejection above.  	The applicant further argues where is the office equating, developer code(already discussed above), layout engine, visual editing interface, restrictions on the type of components..(already discussed above). The Examiner respectfully disagrees, in the previous office action the reference of Simeonov discloses a layout engine and a GUI at [0045].The applicant further argues that the layout engine is different in the reference of Simeonov, the Examiner respectfully disagrees for example in [0100] references a CSS layout engine. A CSS is a scheme used to control how items are placed on webpages. The applicant’s arguments .
Conclusion
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621